DETAILED ACTION
1.	This action is in response the communications filed on 10/16/2020 in which claims 1, 4, 13, and
19 are amended, and claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2020, 10/16/2020, 11/09/2020 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
In regard to claim 1,
Step 1:  The claim falls within one of the four categories of patent eligible subject matter. A claim directed to a process and therefore is directed to statutory subject matter.
Step 2A, prong 1: said claim recites the limitations, “identifying… first data…” The identifying and receiving steps are recited at a high level of generality (i.e., as a general means of gathering 
	Said claim recites the limitations, “training one or more weights… using a combination of the first data and the second data” which is an abstract idea because adjusting weights is mathematical calculations.
Said claim recites the limitations, “detecting at least one crash condition or an object using the trained one or more weights.” The detecting step is recited at a high level of generality (i.e., as a general means of determining if the condition is an emergency or crash condition by using the trained weights) and amounts to an evaluation or judgement, then it falls in the mental processes grouping of abstract idea.
Step 2A, prong 2: Said claim recites additional elements: “a first / second wireless communication device” and “a sensor of a first /second wireless communication device” are generally linked to the abstract the idea, “receiving… second data… ” is mere a data gathering step, and “a cooperative learning neural network” is also generally linked to the mathematical calculations. Therefore, these additional elements do not integrate the judicial exception in step 2A prong 1 into a practical application. The claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to an inventive concept (significantly more) than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The additional elements a first wireless communication device, a sensor of a first wireless communication device and a sensor of a second wireless communication device amount to no more than mere using components. 
Further, the receiving step is well-understood, routine and conventional. Chen discloses the use of such communication between vehicles: (p. 199, 4. Simulation and analysis) “DSRC or WAVE communicating devices that enable communication with other vehicles…” and “active safety systems could be designed with… inter-vehicle communication (IVC) transceivers.” Young discloses “IEEE Std 1609.3, Trial-Use Standard for Wireless Access in Vehicular Environments (WAVE)-Networking Services [8], defines Dedicated Short Range Communications (DSRC) [9] for inter-vehicle wireless communications.”
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Dependent claims 2 and 20 disclose an additional element "vehicles," is generally linked to the abstract idea and does not amount to a meaningful limitation. 
Dependent claim 3 discloses an additional element "image data". The use of "image data" amounts to generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
Dependent claims 4 and 5 disclose "… within a threshold distance of the first wireless communication device" and "determining that the second wireless communication device is within the threshold distance." The claim recites more specifics of the judicial exception identified in step 2A prong 1 in connection with claim 1. The claim does not recite any additional elements that amount to an integration of the abstract idea into a practical application or significantly more than the abstract idea. 
Dependent claims 6, 14 and 15 disclose "training comprises generating weights…", "calculate weights of the cooperative learning neural network based at least on the second vehicle data", and "calculate the weights based further on the third vehicle data".  The claim recites more specifics of the judicial exception identified in step 2A prong 1 in connection with claim 1. The claim does not recite any additional elements that amount to an integration of the abstract idea into a practical application or significantly more than the abstract idea.
Dependent claim 7 discloses an additional element "… indicative of an object". The object (e.g., a stop sign, street sign etc. in spec [0039]) identified by the neural network is considered generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h), and there is no indication that the additional element of "object" with regard to the improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a).
Dependent claim 8 discloses "using the cooperative learning neural network to identify at least one crash condition". Identifying cash condition is considered an abstract idea. Further, using the neural network is generally linked to the neural network, and it does not recite any improvement of the functionality of the neural network. Therefore, the additional element “the cooperative learning neural network” does not amount to an integration of the abstract idea into a practical application or significantly more than the abstract idea.
Dependent claim 12 discloses "a 3GPP New Radio (NR) specification, a 3GPP Long Term Evolution (LTE) specification, a MulteFire specification, a IEEE 802.11 specification" amounts to generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
Independent claim 13 discloses "sensor" and "transceiver". There is no indication of the additional elements "sensor" and "transceiver" with regard to the improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a).
Dependent claim 16 “… adjust a direction or speed, or both, of the vehicle responsive to the cooperative learning neural network” recites more specifics of the abstract idea. Further, the claim discloses the additional element of “a controller” amounts to generic computer components which the courts have identified as not adding significantly more to the abstract idea. The functionality of adjusting speed or direction is a controlling command (or functionality) of a generic computer - MPEP 2106.05(b).
Dependent claim 17 discloses "identify a precursor to a crash condition". The functionality of including conditions which are likely to occur prior to a crash condition (“precursor” in spec [0022]) is a comparison function of higher probability of a generic computer - MPEP 2106.05(b).
Dependent claim 18 discloses "a rear-end collision, a collision with a parked vehicle, a side-impact crash, an animal collision, or hydroplaning, or any combination thereof". The additional elements of "a rear-end collision, a collision with a parked vehicle, etc." are intended use and not meaningful. Therefore, the claim does not amount to an integration of the abstract idea into a practical application or significantly more than the abstract idea.
Independent claim 19 discloses "within a threshold time…" more specifics of the abstract idea. The limitation does not recite any additional elements that amount to an integration of the abstract idea into a practical application or significantly more than the abstract idea.
Dependent claim 21 discloses "sensor signals from one or more sensors…" There is no indication of the additional element of " sensor signals from sensors " with regard to the improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a).
Accordingly, the additional elements in claims 2-8 and 13-21 do not meaningfully limit the abstract idea as amounting to significantly more than the judicial exception.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 13 and 19, which recite a device and a method, respectively, as well as to dependent claims 2-8, 12, 14-18 and 20-21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (A rear-end collision prediction scheme based on deep learning in the Internet of Vehicles)
In regard to claim 13, Chen teaches: A wireless communication device comprising: a sensor;a transceiver, the transceiver configured to transmit first vehicle data from the sensor and receive second vehicle data from at least one other sensor of another wireless communication device; and (Chen, p. 193, "the IoV is quickly developing from a series of sensing technologies that offer information to chauffeurs and upload the filtered sensor data to centralized processing equipment to define performance metric functions and optimize them through exchanging sensor inputs [e.g. first / second  vehicle data] among vehicles."; p. 199, 4. Simulation and analysis, "The vehicles are equipped with (i) the speed and braking-pressure sensors [a sensor / other sensor of another wireless communication device], (ii) DSRC or WAVE communicating devices that enable communication with other vehicles [another vehicle] and RSU, and (iii) GPS devices capable of providing accurate information on the vehicle’s location. The gender, age, driving style and experience of the chauffeurs are available from the vehicle’s built-in driver profile (BDP) system."; "Upon data collection [e.g. first / second  vehicle data] or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers [a transceiver], motion capture sensors and so forth"; first vehicle data can be data coming from on-board vision camera; second vehicle data can be data from inter-vehicle communication)
a cooperative learning neural network, the cooperative learning neural network configured to utilize both the first vehicle data and the second vehicle data to: train the cooperative learning neural network, (Chen "3.3. Training of the GA-optimized BP neural network"; "A. After determining the system structure, we preprocess the training samples for the BP neural network"; "In the practical road environment, there are so many collision influencing factors that it is too complicated to forecast the vehicular collisions by accounting for all of those factors. Inspired by the discussion in [2], we construct a database of the collision influencing factors, which are listed in Table 2."; "Other vehicles on road: Vehicle velocity, Inter-vehicle distance [second vehicle data]; Vehicle itself: Braking intervention, Non-skid property [first vehicle data]") wherein the trained cooperative learning neural network comprises one or more weights associated with one or more crash conditions; and (Chen, "3. Proposed CPGN model"; "In this section, our proposed CPGN (collision prediction [crash conditions] model based on a GA-optimized neural network) model..." ; see Table 1; "w (i, j) The coefficient array, Δw (i, j) The corrected coefficient array [weights]"; "3.3. Training of the GA-optimized BP neural network"; "The detailed steps for training the BP neural network can be given as follows: (1) Input the training samples into the BP neural network... (4) Check whether the training error reaches the upper limit. If not, then update the coefficient array and threshold based on Eqs. (14) and (15), respectively...")
detect at least one crash condition based on the trained cooperative learning neural network.
(Chen, p. 198 left col. "… for the gradient descent method, the correction to the vector of coefficient arrays [weights] is proportional to the gradient of the collision probability error function E at the current location.")
In regard to claim 14, Chen teaches: The wireless communication device of claim 13, wherein the cooperative learning neural network is configured to calculate weights of the cooperative learning neural network based at least on the second vehicle data. (Chen "(2) Determine the number of input nodes, The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural network has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance [second vehicle data], speed, road environment and braking capability."; The detailed steps for training the BP neural network can be given as follows: (1) Input the training samples into the BP neural network... (4) Check whether the training error reaches the upper limit. If not, then update the coefficient array [calculate weights] and threshold based on Eqs. (14) and (15), respectively...)
In regard to claim 15, Chen teaches: The wireless communication device of claim 14, wherein the transceiver is further configured to receive third vehicle data from another sensor, and (Chen "Upon data collection or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers, motion capture sensors and so forth"; "The sensing layer is responsible for the perception of information with regard to the environment, road, drivers and statuses of vehicles using wireless communication and proximity sensing techniques [transmitting data]... The principle task of the application layer is to send the current state of a vehicle to other vehicles [data from third vehicle] nearby.")
wherein the cooperative learning neural network is configured to calculate the weights based further on the third vehicle data. (Chen "(2) Determine the number of input nodes, The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural network has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance [e.g. third vehicle data], speed, road environment and braking capability."; "A. After determining the system structure, we preprocess the training samples for the BP neural network… we construct a database of the collision influencing factors, which are listed in Table 2., Table 2 Factors that influence vehicular collisions: … Other vehicles on road [e.g. third vehicle data], Vehicle itself… "; "The detailed steps for training the BP neural network can be given as follows: (1) Input the training samples into the BP neural network... (4) Check whether the training error reaches the upper limit. If not, then update the coefficient array [calculate weights] and threshold based on Eqs. (14) and (15), respectively... ")
In regard to claim 17, Chen teaches: The wireless communication device of claim 13, wherein the cooperative learning neural network is configured to identify a precursor to a crash condition. (Chen, "Thus, we select the BP neural network to model the car-following case and predict the risk of rear-end collisions in our work."; Based on spec [0022], Examples of precursors to crash conditions include conditions which are likely to occur prior to a crash condition. A precursor corresponds to the risk predicted by modeling the car-following case)
In regard to claim 18, Chen teaches: The wireless communication device of claim 17, wherein the crash condition comprises at least one of a rear-end collision, a collision with a parked vehicle, a side-impact crash, an animal collision, or hydroplaning, or any combination thereof. (Chen, "Thus, we select the BP neural network to model the car-following case and predict the risk of rear-end collisions in our work.")
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Breed (US 20050060069 A1). 
In regard to claim 1, Chen teaches: A method comprising:
identifying, at a first wireless communication device, first data from a sensor of a first wireless communication device; receiving, at the first wireless communication device, second data from a sensor of a second wireless communication device; (Chen, p. 193, "the IoV is quickly developing from a series of sensing technologies that offer information to chauffeurs and upload the filtered sensor data to centralized processing equipment to define performance metric functions and optimize them through exchanging sensor inputs [e.g. first / second  vehicle data] among vehicles."; p. 199, 4. Simulation and analysis, "The vehicles [e.g.  a first wireless communication device] are equipped with (i) the speed and braking-pressure sensors [a sensor / a sensor of another vehicle], (ii) DSRC or WAVE communicating devices that enable communication with other vehicles [e.g. a second wireless communication device] and RSU, and (iii) GPS devices capable of providing accurate information on the vehicle’s location. The gender, age, driving style and experience of the chauffeurs are available from the vehicle’s built-in driver profile (BDP) system."; "Upon data collection [e.g. first / second  vehicle data] or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers, motion capture sensors and so forth"; first vehicle data can be data coming from on-board vision camera; second vehicle data can be data from inter-vehicle communication)
… using a combination of the first data and the second data, (Chen, "... The RSU collects the traffic data from the vehicles connected to each other and is combined together with the controller of the BP neural network to warn the vehicle to take safety measures if necessary"; "we construct a database of the collision influencing factors, which are listed in Table 2."; "Other vehicles on road: Vehicle velocity, Inter-vehicle distance [second data]; Vehicle itself: Braking intervention, Non-skid property [first data]") wherein the one or more weights are associated with one or more crash conditions or one or more objects; and (Chen ,"(2) Determine the number of input nodes, The input nodes of our BP neural network consist of the collision-influencing factors [crash conditions]."; "The detailed steps for training the BP neural network can be given as follows: (1) Input the training samples into the BP neural network... (4) Check whether the training error reaches the upper limit. If not, then update the coefficient array [weights] and threshold based on Eqs. (14) and (15), respectively...")
detecting at least one crash condition or an object using the trained one or more weights. (Chen, p. 198 left col. "… for the gradient descent method, the correction to the vector of coefficient arrays [weights] is proportional to the gradient of the collision probability error function E at the current location.")
Chen fails to teach, but Breed teaches: training one or more weights of a cooperative learning neural network at the first wireless communication device… (Breed, [0675] "FIG. 6 is a block diagram of the host vehicle [the first wireless communication device] exterior surveillance system."; [0679] "The neural network 63 receives the feature data extracted from the camera images by the video processor feature extractor 61 and uses this data to determine the identification of the object in the image."; [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data. More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight [one or more weights of a cooperative learning neural network] according to the conventional neural network process to determine the correlation function.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents. (Breed, [0340] "For all cases where vehicle steering control is assumed by the RtZF™ system, an algorithm for controlling the steering should be developed using neural networks or neural fuzzy systems."; [0495] "... the RtZF™ system in accordance with invention since it will automatically adjust for failures in these systems and prevent accidents."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")
In regard to claim 2, Chen and Breed teach: The method of claim 1, wherein the first and second wireless communication devices comprise vehicles. (Chen "The principle task of the application layer is to send the current state of a vehicle to other vehicles [first wireless communication device / second wireless communication device] nearby.")
In regard to claim 3, Chen and Breed teach:  The method of claim 1, wherein the first data or the second data, or both, comprise image data. (Chen "Upon data collection or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers, motion capture sensors  and so forth"; image data corresponds to data collected from vision camera and motion capture sensors)
In regard to claim 6, Chen and Breed teach: The method of claim 1, wherein said training comprises generating weights for the cooperative learning neural network. (Chen, "3. Proposed CPGN model"; "In this section, our proposed CPGN (collision prediction model based on a GA-optimized neural network) model will be given in detail. For simplicity, the notations used in our paper are listed in Table 1."; see Table 1; "w (i, j) The coefficient array, Δw (i, j) The corrected coefficient array [weight]"; "First, the coefficient array of the links and the choice of the thresholds in the BP neural network are initialized randomly in such a way that the training results of our BP neural network are prone to finding local optima. Next, considering the global optimization capabilities of the generic algorithm(GA), the initialized coefficient array of the links and the choices of the thresholds in the BP neural network are then optimized by the GA. Finally, the Internet of Vehicles is used for the collection and transmission of vehicular information.")
In regard to claim 7, Chen and Breed teaches: The method of claim 1, wherein the weights are indicative of an object. (Breed [0351], "Typically about 200,000 feature patterns are used to train the neural network 63 and determine all of the weights. A similar number is then used for the validation of the developed network. In this simple example chosen, only three outputs are illustrated. These can represent another vehicle, a truck and a pole or tree. [object]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including function for detecting objects. Doing so would allow the device to be suitable for an early blind spot detector design and to detect the number of classes of objects that are desired. (Breed [0351], "This might be suitable for an early blind spot detector design. The number of outputs depends on the number of classes of objects that are desired.")
In regard to claim 8, Chen and Breed teach: The method of claim 1, further comprising using the cooperative learning neural network to identify at least one crash condition. (Chen, "Thus, we select the BP neural network to model the car-following case and predict the risk of rear-end collisions in our work.")
In regard to claim 9, Chen and Breed teach: The method of claim 8, further comprising adjusting a speed or direction, or both, of the first wireless communication device responsive to identifying the at least one crash condition. (Breed, [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system of this invention and method of the present invention illustrating system sensors, transceivers, computers, displays, input and output devices and other key elements."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle. (Breed [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system of this invention")
In regard to claim 11, Chen and Breed teach: The method of claim 1, wherein said training comprises supervised training based on a set of references. (Chen, "Our work can be classified into a combination of search heuristics and supervised studying."; see Fig. 2. Procedures for forecasting the vehicular collision probability, "Generate training data [a set of references] according to impact factors")
In regard to claim 12, Chen and Breed teach: The method of claim 1, wherein receiving the second data comprises: receiving the second data from a node of a wireless communication network configured according to at least one of a 3GPP New Radio (NR) specification, a 3GPP Long Term Evolution (LTE) specification, a MulteFire specification, a IEEE 802.11 specification, or any combination thereof. (Chen, "IVC has attracted more research concern from vehicle producers, investigators, scholars, guidelines makers and individuals, regarding building safer driving circumstances based on information exchange between vehicles. As an extension of the IEEE 802.11 protocol standard, IEEE 802.11p transceivers have been designed mainly to solve the problem from fast and frequent handoffs and other safety-related issues to avoid delay expansion and packet losses.")
In regard to claim 16, Chen and Breed teach: The wireless communication device of claim 13, further comprising a controller coupled to the cooperative learning neural network, and (Breed, [0635] "As illustrated in FIG. 5, the vehicle accident avoidance system is implemented using a variety of microprocessors and electronic circuits 100 [a controller] to interconnect and route various signals between and among the illustrated subsystems."; [0675] "FIG. 6 is a block diagram of the host vehicle exterior surveillance system. Cameras 60 are primarily intended for observing the immediate environment of the vehicle."; [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data.") wherein the controller is configured to adjust a direction or speed, or both, of the vehicle responsive to the cooperative learning neural network. (Breed, [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen to incorporate the teachings of Breed by including RtZF™ product. Doing so would allow the device to avoid or eliminate accidents by controlling the vehicle. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Breed in further view of Bleiweiss (US 20170091953 A1). 
In regard to claim 4, Chen and Breed teach: The method of claim 1, wherein training the cooperative learning neural network using the combination of the first data and the second data occurs (Chen "3.3. Training of the GA-optimized BP neural network"; "A. After determining the system structure, we preprocess the training samples for the BP neural network"; see Table 2; "Other vehicles on road: Vehicle velocity, Inter-vehicle distance [second data]; Vehicle itself: Braking intervention, Non-skid property [first data]") if the second wireless communication device is within a threshold distance of the first wireless communication device; (Chen, p. 196 "The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural network has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance, speed, road environment and braking capability."; p.199 "Table 3 Quantization of factors that influence vehicular collisions"; "Inter-vehicle distance Less than 1 m/5 m/20 m [a threshold distance] Less than 20 m/5 m/1 m is 1/0.5/0")
Chen and Breed fail to teach, but Bleiweiss teaches: and training the cooperative learning neural network using the combination of the first data and the second data does not occur, otherwise. (Bleiweiss, [0032] "FIG. 3 is an illustration of an object proposal based on depth data. In FIG. 3, a foreground object 300 is segmented into three regions 302A, 302B, and 302C based on the depth data. Using depth data, certain pixels 304A, 304B, 304C are identified in each of the regions 302. For example, a threshold distance may be used to filter background pixels from foreground pixels, where the foreground pixels include the ones associated with the object 300. Only the pixels 304 that are identified are transmitted to the cloud for additional processing."; [0002] "Object recognition is the process of finding and identifying objects in images or videos. Typical approaches for object recognition use a trainable classifier."; [0028] "The classifier may be a convolutional neural network (CNN or ConvNet)..."; Chen and Breed teach first and second vehicle. Bleiweiss teaches only objects/vehicles are in the threshold distance are transmitted to the remote trainable classifier.) (See Ex Parte Schulhauser, the Patent Trial and Appeal Board held certain claims as unpatentable based on conditional limitations. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016). The examiner had to show that only one path was anticipated or obvious. Id. Applicant may amend the conditional limitations.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen and Breed to incorporate the teachings of Bleiweiss by including depth data. Doing so would extract relevant objects for further processing and increase efficiency. (Bleiweiss, [0020] "A local classifier 206 is executed on the local machine (e.g., user device). The local classifier 206 is a simple classifier, which is able to run quickly on the local device. The goal of this classifier is to rule out obvious image regions, so that only relevant regions are sent to the cloud for additional processing."; [0031] "In an embodiment, to increase efficiency, the local device compresses the image data before sending it to the cloud. In one aspect, rather than stream the video data all the time, interesting object proposals are segmented using depth data and only that segmented data is streamed to the cloud.")
In regard to claim 5, Chen and Breed teach: The method of claim 4, further comprising determining that the second wireless communication device is within the threshold distance. (Chen, p. 196 "The input nodes of our BP neural network consist of the collision-influencing factors. As mentioned before, our neural net work has six input nodes, which correspond to the road type, chauffeur, inter-vehicle distance, speed, road environment and braking capability."; p.199 "Table 3 Quantization of factors that influence vehicular collisions"; "Inter-vehicle distance Less than 1 m/5 m/20 m [a threshold distance] Less than 20 m/5 m/1 m is 1/0.5/0")
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Breed in further view of Kang (Intrusion Detection System Using Deep Neural Network for In-Vehicle Network Security).
In regard to claim 10, Chen and Breed fail to teach, but Kang teaches: The method of claim 1, wherein said training comprises unsupervised training based on operation of the cooperative learning neural network. (Kang, p. 1 "… automotive networking services such as Vehicle-to-Vehicle (V2V) and Vehicle-to-Infrastructure (V2I) require computing devices to perform intra-vehicular communication and inter-vehicular communication."; p.2 "In this paper, an intrusion detection system using the deep neural network (DNN) structure [37] is proposed to secure the in-vehicular network, e.g. CAN network... Our work is the first to employ the deep learning structure in the IDS of in-vehicular networks, which differs from earlier ANN-based intrusion detection methods [34, 35]. Specifically, we use unsupervised deep belief network (DBN) pre-training methods [45] to efficiently train the parameters initializing the deep neural network.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chen and Breed to incorporate the teachings of Kang by including unsupervised training for classification. Doing so would yield a superior performance in terms of a classification error with little computation complexity. (Kang, p.2 "Experimental results demonstrate that the proposed method yields a superior performance in terms of a classification error with little computation complexity in the decision")
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Kim ("Transfer Learning for Automated Optical Inspection") in further view of Chen. 
In regard to claim 19, Breed teaches: A method comprising:
receiving ... from a first wireless communication device at a second wireless communication device, (Breed Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle [e.g. a second wireless communication device] special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle [e.g. a first wireless communication device] subsystems.")
… wherein the one or more weights are trained to be associated with at least one or more crash conditions; (Breed, [0342] "In this embodiment, 141 data points are appropriately interconnected at 25 connecting points of layer 1, and each data point is mutually correlated through the neural network training and weight determination process. [weights are trained]"; [0357] "Neural networks used in the accident avoidance system [crash conditions] of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians."; [0633] "10.8 Accident Avoidance"; [0634] "FIG. 5 is a block diagram of the more advanced accident avoidance system ..."; Kim teaches one or more weights of the neural network)
capturing raw sensor data at the second wireless communication device; and (Breed, [0341] "FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data [e.g. raw sensor data] representing features from the images from the CMOS cameras 60 [e.g. sensor] are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data.")
Breed fails to teach, but Kim teaches: … one or more weights of a cooperative neural network … (Kim, p. 2519 "Fig. 2. The fine-tuning process between the source and the target domains. First, the CNN is trained on the source domain. Then, weights are transferred [one or more weights of the cooperative neural network (weights from the source domain)] to the target network up to convolutional layers..."; Based on spec. [0025], cooperative learning neural networks 126 may receive weights generated from another neural network 128 in another vehicle, Kim teaches the weights are received from another neural network, and Breed teaches the elements regarding wireless communication devices.)
utilizing the one or more weights of the cooperative neural network (Kim) and the raw sensor data (Breed) at the second wireless communication device to detect a crash condition (Kim, p. 2519 "Fig. 2. The fine-tuning process between the source and the target domains. First, the CNN is trained on the source domain. Then, weights are transferred [one or more weights of the cooperative neural network] to the target network up to convolutional layers. Finally, the entire target network is trained on the target domain.") (Breed, [0357] "Neural networks used in the accident avoidance system [crash conditions] of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians.") (Kim teaches the one or more weights of the cooperative neural network, and the training includes both of the target domain (e.g. raw sensor data) and the source domain (e.g. transferred weights). Breed teaches the raw sensor data inputting to the neural network to detect crash conditions.)	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed to incorporate the teachings of Kim by including weight transferring. Doing so would achieve much higher performance than using fixed transferred weights. (Kim, p. 2518 "However, even when the two datasets are similar to each other, it has been reported that fine-tuning the transferred weights achieves much higher performance than using fixed transferred weights [12]–[14].")
Breed and Kim fail to teach, but Chen teaches:  in within a threshold time that is based at least in part on the crash condition. (Chen, p.194 left col. "In general, these studies could further be classified into two categories: the time-to-collision (TTC) and distance-to-collision (DTC) scales. The hypothesis of TTC analysis is usually a decision threshold regarding the active safety system’s activation or behavior change, which is often designed with TTC < Tthreshold[a threshold time].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed and Kim to incorporate the teachings of Chen by including multiple influential factors. Doing so would achieve accurate state determinations for an active control system. (Chen, p. 194 " the essentials of such systems lie in the pursuit of a general solution that could consider multiple influential factors and their impact on safety applications when combined together. Since a smart active safety control system comes from accurate state determinations, a considerable amount of researches that focus on this field have been proposed.")
In regard to claim 20, Breed, Kim and Chen teach: The method of claim 19, wherein the first wireless communication device and the second wireless communication device comprise vehicles. (Breed, [0689] "The control processor 100 can be attached to a vehicle [e.g. a second wireless communication device] special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle [e.g. a first wireless communication device] subsystems.")
In regard to claim 21, Breed, Kim and Chen teach: The method of claim 19, wherein the raw sensor data comprises sensor signals from one or more sensors of the first wireless communication device. (Chen "Upon data collection [sensor signals] or processing, active safety systems could be designed with an on-board vision camera, inter-vehicle communication (IVC) transceivers , motion capture sensors [one or more sensors] and so forth")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Breed and Kim to incorporate the teachings of Chen by including multiple influential factors. Doing so would achieve accurate state determinations for an active control system.
Response to Arguments
Applicant's arguments filed on 10/16/2020 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered, and Applicant's amendment necessitated the new ground of rejection. See section 35 USC § 101 for details.
Applicant argues: (see p. 10 middle, claims 1): “These operations, like training a neural network for facial detection, which is cited as an example in the Update2, cannot be performed in the human mind.” 
Examiner respectfully disagrees: In the current § 101 rejection, the claim does not require training a neural network for facial detection. Further, the rejection clearly points out the judicial exception recited in the claim (e.g. the identifying, training weights, and detecting steps), and the additional elements (e.g. sensor, communication devices) in the claim do not amount to an integration of the abstract idea into a practical application or significantly more than the abstract idea.
Applicant argues: (see p. 10 middle, claims 1): “… integrate the recited judicial exception into a practical3 application. For example, claim 1 recites using sensor data from the first wireless communication device and sensor data from the second wireless communication device to train one or more weights … if only sensor data from vehicle 102 has been used…’” 
Examiner respectfully disagrees: In the current § 101 rejection, applying or receiving more data (e.g. the combination of the first data and the vehicle) for adjusting weights is part of the judicial exception, i.e. more specifics of the judicial exception identified in step 2A prong 1 in connection with claim 1. Therefore, it does not amount to an integration of the abstract idea into a practical application or significantly more than the abstract idea. 
Applicant argues: (see p. 11 middle, claims 1): “… since the Office did not provide either 1 ), 2), or 3 ), the Office must support 4) with adequate evidence” 
Examiner respectfully disagrees: Evidence provided in the current § 101 rejection in step 2B. References Chen and Young teach the receiving step is well-understood, routine and conventional.
Applicant's arguments filed on 10/16/2020 with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are not persuasive:
Applicant argues: (see p. 7 middle, claims 1): “… as recited by Applicant's amended claim 1 at least because the training samples in Chen are generated from the simulation software and not from wireless communication devices” 
Examiner respectfully disagrees: Chen teaches vehicle are equipped with sensors and can communicate with other vehicles on p. 199, 4. Simulation and analysis (“DSRC or WAVE communicating devices that enable communication with other vehicles and RSU”).
Applicant argues: (see p. 7 bottom, claim 1): “In other words, Chen offloads the vehicle data to a RSU rather than one of the vehicles itself also receiving data from another vehicle and training the neural network.” 
Examiner respectfully disagrees: Chen teaches the communications between two vehicles (see Chen, “DSRC or WAVE communicating devices that enable communication with other vehicles and RSU”). Further, the claim requires data coming from a sensor of another vehicle, but the claim does not preclude information from a sensor of another vehicle being coming via another unit (e.g. RSU in Chen). If the first vehicle receive data from a sensor of another vehicle through the RSU, the data is still coming from a sensor of another vehicle. The limitation as recited does not require that first vehicle receiving the data from the second vehicle directly.
Applicant's arguments filed on 10/16/2020 with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are moot:
Applicant argues: (see p. 8 bottom, claim 19): “Nothing in Chen discloses one of the vehicles itself receiving one or more weights of a neural network from another vehicle to detect a crash condition.”
Examiner respectfully disagrees: The arguments do not apply to the reference (Kim) being used in the current rejection.
Applicant argues: (see p. 9 top, claim 4): “However, Chen does not disclose using the inter-vehicle distance to determine whether to use the data from the other vehicle to train the neural network. In Chen, regardless whether the in-vehicle distance is within a threshold, the training samples will be used in training the BP neural network anyway.” 
Examiner respectfully disagrees: The arguments do not apply to the reference (Bleiweiss) being used in the current rejection.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  (a) Young ("Highway Vehicle Accident Reconstruction Using Cooperative Collision Warning Based Motor Vehicle Event Data Recorder") teaches Cooperative Collision Warning (CCW) mechanism exchanging static and dynamic vehicle information with neighboring vehicles through inter-vehicle wireless communications, and all vehicles equipped with CCW-based MVEDR. Quanturn-Tuned Back-Propagation Neural Network (QT-BPNN) is used to predict the probability of collision. (b) Chang ("Simulation and Implementation of High-Performance Collision Warning System for Motor Vehicle Safety Using Embedded ANFIS Prediction") teaches an Adaptive Network-based Fuzzy Inference System using data from host vehicle (HV) and other vehicle (OV).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122